AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern          District of         California

                    United States of America
                                                                             )
                               v.                                            )
                                                                             )   Case No:        2:04CR00205-16
                 CLEVIE EARL BUCKLEY, JR.                                    )
                                                                             )   USM No: 15196-097
Date of Original Judgment:         5/4/07                                    )
Date of Previous Amended Judgment: 4/1/09                                    )   David Porter, Assistant Federal Defender
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,


Dated: March 5, 2019
IT IS ORDERED that the motion is:
           ☐ DENIED. ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of      240          months is reduced to              135 months              .




Except as otherwise provided, all provisions of the judgment dated 4/20/09 shall remain in effect. The previously
imposed Term of Supervised Release of 120 months is reduced to 96 months.


IT IS SO ORDERED.

Order Date:                      3/4/19
                                                                                                         Judge’s signature


Effective Date:                  3/5/19                                                  Garland E. Burrell Jr., U.S. District Judge
                      (if different from order date)                                                  Printed name and title
